t c memo united_states tax_court david edward neumeister petitioner v commissioner of internal revenue respondent docket no filed date david edward neumeister pro_se steven knox for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure after concessions by petitioner ’ the issue for decision is whether petitioner i sec_1 petitioner concedes that if he is entitled to a deduction continued entitled to a deduction in the amount of dollar_figure fora contribution to an individual_retirement_account ira we hold that he is not findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in lansing michigan at the time that his petition was filed with the court during the year in issue petitioner was employed as a teacher by the lansing school district in michigan during that year petitioner was an active_participant in the michigan public school employees’ retirement_system the mpsers mpsers is governed by the state of michigan’s public school employees’ retirement act of as amended mich pub acts mich comp laws sec_38 and is provided by michigan on a statewide basis to all of michigan’s public school employees sec_108 of that act mich comp laws sec_38 provides the following this state intends that the retirement_system be a gualified pension_plan created in trust under sec_401 of the internal_revenue_code and that the trust be ' continued for a contribution to an individual_retirement_account his deduction should be limited to dollar_figure the amount he actually contributed to an ira rather than the dollar_figure he claimed on his return petitioner also concedes that a dollar_figure adjustment to his miscellaneous_itemized_deductions is purely mechanical see sec_67 an exempt_organization under sec_501 of the internal_revenue_code on his return for the year in issue petitioner claimed a dollar_figure deduction for a contribution to an ira and reported adjusted_gross_income agi of dollar_figure by notice_of_deficiency respondent disallowed the entire ira deduction specifically respondent disallowed the deduction to the extent of dollar_figure on the ground that petitioner was an active_participant of an employer-sponsored plan as defined in sec_219 a opinion in general a taxpayer is entitled to deduct the amount contributed to an ira see sec_219 sec_1_219-1 income_tax regs the deduction in any taxable_year however may not exceed the lesser_of dollar_figure or an amount equal to the compensation includable in the taxpayer's gross_income for such taxable_year see sec_219 in addition the amount of the deduction is limited where the taxpayer is for any part of the taxable_year an active_participant in a retirement_plan gualified under sec_401 or a plan established for its employees by the united_states by a state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing see sec_219 a in the unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue case of a taxpayer who files a return as a single individual the deduction is reduced using a ratio determined by dividing the excess of the taxpayer's modified_adjusted_gross_income modified agi over dollar_figure by dollar_figure see sec_219 and this provision results in a total disallowance of the ira deduction where the total modified agi exceeds dollar_figure see felber v commissioner tcmemo_1992_418 affd without published opinion 998_f2d_1018 8th cir because petitioner reported modified agi of dollar_figure on his income_tax return he is not entitled to any ira deduction if he was an active_participant in a plan defined in sec_219 a during petitioner contends that although he was an active_participant in the mpsers the mpsers is not a plan defined in sec_219 a petitioner refers us to the fact that he is an employee of the lansing school district as such petitioner claims that he is not an employee of the state of michigan the government unit responsible for establishing and maintaining the mpsers petitioner concludes therefore that because the mpsers was not established by his employer the lansing school district he was not an active_participant ina as relevant herein modified_adjusted_gross_income means adjusted_gross_income computed without regard to any deduction for an ira see sec_219 a plan described in sec_219 a i111 as a plan established for its employees by a state or political_subdivision thereof we disagree with petitioner petitioner would have us construe the language of sec_219 a much more narrowly than we are willing to do the legislative_history of sec_219 establishes that the section was enacted in an attempt to achieve some degree of parity between those individuals who have access to tax- advantaged retirement plans through employment and those individuals who do not see h rept pincite 1974_3_cb_244 h rept pincite c b supp providing that the deduction for contributions to individual_retirement_accounts is to be available only where an individual does not participate in any other tax-supported retirement_plan h conf rept pincite 1974_3_cb_415 thus active participants of tax-advantaged plans with income above various levels are denied completely the tax deduction that is provided by sec_219 to individuals who are not otherwise covered by similar tax-advantaged retirement plans see sec_219 the lansing school district is a part of the michigan public school system the mpsers was established by the state of michigan for its public school employees petitioner through his employment with the lansing school district had the opportunity to participate in and indeed did participate in such an employment-based tax-advantaged plan given these facts the distinction that petitioner makes regarding his employer’s being the lansing school district rather than the state of michigan is inconsequential the fact remains that petitioner was an active_participant in an employment-based tax- advantaged retirement_plan provided by the state we hold therefore that petitioner actively participated in a plan established by a state or a political_subdivision thereof for its employees see sec_219 a and is not entitled to a tax deduction for his contribution alternatively the record establishes that the mpsers is a plan described in sec_401 and a_trust exempt from tax under sec_501 thus petitioner is not entitled to an ira deduction because he was an active_participant in a plan described in sec_219 a i to reflect our disposition of the disputed issue as well as petitioner's concessions decision will be entered for respondent
